
	
		I
		112th CONGRESS
		1st Session
		H. R. 1572
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Landry introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To amend the Outer Continental Shelf Lands Act to improve
		  safety at manned offshore installations, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Offshore Installation Emergency
			 Evacuation Act.
		2.Manned emergency
			 response and rescue vessels at OCS installationsSection 21(c) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1347(c)) is amended by designating the existing text as
			 paragraph (1) and adding at the end thereof the following new paragraph:
			
				(2)Emergency
				response and rescue vessels
					(A)In
				generalThe Secretary of the department in which the Coast Guard
				is operating shall, within 180 days after the date of enactment of the Offshore
				Installation Emergency Evacuation Act, promulgate regulations requiring that a
				manned Emergency Response and Rescue Vessel must be located within 3 blocks of
				every manned outer Continental Shelf facility or mobile offshore drilling unit,
				as follows:
						(i)In
				the case of such a facility or unit being used for deep water drilling
				operations, the Emergency Response and Rescue Vessel must be so located at all
				times.
						(ii)In the case of
				such a facility or unit being used for shallow water drilling operations, the
				Emergency Response and Rescue Vessel must be so located at all times when
				workers on the facility or unit are performing drilling, plugging, abandoning,
				or construction operations.
						(B)DefinitionsIn
				this paragraph:
						(i)The term block means an area
				of the outer Continental Shelf that has been appropriately platted for leasing
				in accordance with section 256.8 of title 30, Code of Federal Regulations, as
				in effect on the date of enactment of the Offshore Installation Emergency Evacuation
				Act.
						(ii)The term
				deep water drilling operation means any drilling operation
				conducted in 500 feet of water or more.
						(iii)The term Emergency Response and
				Rescue Vessel means a standby vessel that meets the requirements of
				subpart E of part 143 of title 33, Code of Federal Regulations, as in effect on
				the date of enactment of the Offshore
				Installation Emergency Evacuation Act.
						(iv)The term
				shallow water drilling operation means any drilling operation in
				no more than 500 feet of
				water.
						.
		
